Bao, Chief Judge:
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise marked “A” and checked JW (Initials) by Commodity Specialist John Wargo (Name) on the invoices covered by the protests enumerated in Schedule A, attached hereto and made a part hereof, assessed with duty at 42%% ad valorem under Item 382.03, TSUS, consists of fully beaded, sequined, bugled or spangled dresses, blouses, sweaters or skirts.
IT IS FURTHER STIPULATED AND AGREED that the articles covered by the protests enumerated in Schedule A, are wholly or in chief value of beads; and that the fabric on said articles is not visible in significant part.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, said protests being limited to the merchandise marked “A” as aforesaid and to the claim that said merchandise is dutiable at 25%% ad valorem under Item 741.50, TSUS, as articles not specially provided for of beads, of bugles, of spangles, of imitation gemstones or of any combination thereof.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated in Schedule A, are submitted for decision upon this stipulation and are abandoned as to all items not included and referred to in Schedule A.
Upon the agreed facts, we hold the merchandise here in question, identified by invoice items marked and checked as aforesaid, to be properly dutiable at the rate of 25.5 per centum ad valorem as articles, not specially provided for, of beads, of bugles, of spangles, of imitation gemstones, or of any combination thereof, under item 741.50 of the Tariff Schedules of the United States.
To that extent the protests are sustained. As to all other items, the protests, having been abandoned, are dismissed. Judgment will be entered accordingly.